FILED
      !N SUPREME COURT
           0F TFXAS                          10-0496
          AUG 18 2010                 NO. 12-09-00317-CV
[3LAKE HA\iVTHORNE, Clerk
8y                       Depu~
                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                          §          APPEAL FROM THE 114TH
     LVRE:CHARLESROS~
     APPELLANT                                            §          JUDICIAL DISTRICT COURT

                                                          §          SMITH COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
             We withdraw our memorandum opinion and judgment of March 20, 2010, and issue this
     substitute memorandum opinion and accompanying judgment in its place. See TEX. R. App. P.
     19.3(a) (permitting court, after expiration of plenary power, to correct clerical error in opinion
     and judgment).
             Appellant Charles Ross filed a document in the trial court entitled "Petition for Smith
     County District Judge Determination for Probable Cause to Court of Inquiry or Convening
     Special Grand Jury." By written order signed on August 5, 2009, the trial court denied the relief
     sought and dismissed the cause. Ross filed a notice of appeal from the order. On January 26,
     2010, this court notified Ross that the district clerk's record received in this appeal does not
     include a final judgment or other appealable order. See In re Court of Inquiry, 148 S.W.3d 554,
     555 (Tex. App.-EI Paso 2004, no pet.) (no appeal from district judge's determination under
     Chapter 52 of the Texas Code of Criminal Procedure). Therefore, the record docs not show that
     this court has jurisdiction of the appeal.       Ross was further notified that his appeal would be
     dismissed if the information received in the appeal was not amended on or before February 25,
     20 I 0 to show the jurisdiction of this court.
             On February 3, 1010, we received a copy of a letter Ross sent to the district clerk
     requesting that the trial court be asked to prepare and sign a tlnal judgment to be included in the
appellate record. Along with the copy of the letter, we received a copy of a "Motion for Final
Judgment," which had been sent to the district clerk for filing. However, we have not received a
final judgment or other appealable order in this appeal. Accordingly, the appeal is dismissed for
want ofjurisdiction. See TEX. R. ApP. P. 37.2, 42.3.
Opinion delivered August 18, 2010.
Panel consisted of War/hen, CJ, Griffith, J, and Hoyle, J




                                                (PL'BLISH)


                                                      2
                                COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT
                                          AUGUST 18,2010

                                      NO. 12-09-00317-CV

                                     IN RE: CHARLES ROSS,
                                          APPELLANT

                          Appeal from the 114th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 09-1723-B)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of the court that this Court is without
jurisdiction of the petition for writ of mandamus, and that the appeal should be DISMISSED.
                       It is therefore ORDERED, ADJUDGED and DECREED by the Court that
this appeal be, and the same is, hereby DISMISSED FOR WANT OF JURISDICTION; and that this
decision be certified to the court below for observance.
                       By per curiam opinion.
                      Panel consisted of Worthen, C1., Griffith, 1., and Hoyle, 1.




                                                     3